Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Election/Restrictions is responsive to Applicants’ application filed on 04/14/2020.


Election/Restrictions
2.	Independent claim 1 is generic to the following disclosed patentably distinct species. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because each species has a different circuit configuration, or a different control scheme or a different topology converter type, thus the mutually exclusive species require different searches and different subclasses.

Species 1 has the following embodiments:
Fig: 1, shows a circuit diagram of a power converter in a motor drive application, wherein the power converter includes a current source architecture and a combination of normally-on and normally-off switches.

Species 2 has the following embodiments:
Fig: 3, shows a circuit diagram of one example of a power converter that includes an H4 motor configuration.

Species 3 has the following embodiments:
Fig: 4, shows a circuit diagram of one example of an arrangement that includes a three phase current source inverter being fed from a 3-phase current DC-link back-to-back converter.

Species 4 has the following embodiments:
Figs: 5-6, shows a circuit diagram of a power converter according to another example, wherein the power converter includes a clamping network with diodes and, in this example, operates in a power recuperation mode.

Species 5 has the following embodiments:
Fig: 7, shows a circuit diagram of a power converter according to yet another example, wherein the power converter includes a bypass using one normally-on bidirectional switch.


 Applicant is required to elect one species from species 1, species 2, species 3, species 4, or species 5 and only corresponding claim(s). 


A telephone call was made to attorney Mark Bilak on 03/11/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YUSEF A AHMED/Primary Examiner, Art Unit 2839